DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claims recites elements of:
providing instantaneous position information for the vehicle and road segment information about at least one segment of road in front of the vehicle in time and space, wherein the road segment information is provided in a digital map format and comprises course information about a course of one of a road border and a lane marking of the at least one segment of the road; 
detecting at least one object to be merged in a surroundings of the vehicle to provide relative position information for the at least one object indicative of a distance between the vehicle and the at least one object; 
ascertaining a geometry of at least one segment of road in front of the vehicle based on the course information about the segment of road in front of the vehicle, the geometry of the at least one segment of the road comprising geometry points distributed and representative of one of the road border and the lane marking, each geometry point comprising absolute position information; Serial No. 16/441,247 Page 6 
merging absolute position information for the at least one object with information provided by at least one navigation unit in the digital map format to create a surroundings model, the merging comprising 
identifying a plurality ofaround the vehicle, the circle having a radius that corresponds to a distance from the vehicle to the at least one object; 
identifying a respective alternative point of the plurality of alternative points for the at least one object based on an evaluation of the plurality of alternative points and geometry points, wherein the respective alternative point comprises absolute alternative point information corresponding to the absolute position information for the at least one object; 
creating the surroundings model based on the geometry of the road and the absolute position information for the at least one object, where the surroundings model includes at least one object model representative of the at least one object; and 
controlling the vehicle based on the vehicle surroundings model.
The most remarkable prior arts are Mielenz et al. (US 2019/0137286), Basnayake (US 2010/0164789), Breed et al. (US 20120323474), Heimberger et al. (US 2017/0261995), Loehlein Otto Dr Ing et al. (DE 102010049215), and Eade et al. (US 2019/0304097).
Mielenz is directed to a method for creating an optimized localization map for a vehicle. The method encompasses a step of furnishing at least one localization map that represents at least one position, read in by a vehicle reading-in unit, of a landmark. The method further encompasses a step of reading in a radar map via an interface, the radar map having or mapping at least one further position, furnished by way of radar measurement by a satellite, of the landmark in the radar map. Lastly, the method encompasses a step of generating and storing an optimized localization map using the localization map and the radar map, such that upon generation of the optimized localization map, the read-in position of the landmark is altered using the further position to yield a modified position of the landmark, and is stored in order to create the optimized localization map.
Mielenz does not teach elements of: 
detecting at least one object to be merged in a surroundings of the vehicle to provide relative position information for the at least one object indicative of a distance between the vehicle and the at least one object; 
ascertaining a geometry of at least one segment of road in front of the vehicle based on the course information about the segment of road in front of the vehicle, the geometry of the at least one segment of the road comprising geometry points distributed and representative of one of the road border and the lane marking, each geometry point comprising absolute position information; Serial No. 16/441,247 Page 6 
identifying a plurality of
identifying a respective alternative point of the plurality of alternative points for the at least one object based on an evaluation of the plurality of alternative points and geometry points, wherein the respective alternative point comprises absolute alternative point information corresponding to the absolute position information for the at least one object;.
Basnayake is directed to a system and method are provided for determining a position of a host vehicle using a real time kinematics positioning technique when less than an optimal number of satellites are available for determining the position of the host vehicle. GPS data is retrieved from the host vehicle. GPS data is retrieved from vehicles remote from the host vehicle. Alternative vehicle position related data is retrieved. The position of the host vehicle is determined utilizing the real time kinematics positioning technique as a function of the retrieved GPS data of the host and remote vehicles and the alternative vehicle position data. The position of the host vehicle is utilized in a vehicle application.
Basnayake does not teach elements of:
merging absolute position information for the at least one object with information provided by at least one navigation unit in the digital map format to create a surroundings model, the merging comprising 
identifying a plurality of
identifying a respective alternative point of the plurality of alternative points for the at least one object based on an evaluation of the plurality of alternative points and geometry points, wherein the respective alternative point comprises absolute alternative point information corresponding to the absolute position information for the at least one object; 
creating the surroundings model based on the geometry of the road and the absolute position information for the at least one object, where the surroundings model includes at least one object model representative of the at least one object; and 
controlling the vehicle based on the vehicle surroundings model.
Breed et al. is directed to system and method for conveying data between vehicles includes a data generating system arranged on a first vehicle to obtain or generate information about the first vehicle or conditions around the first vehicle, a first communications system arranged on the first vehicle and coupled to the data generating system for communicating with a wireless Internet service provider (ISP) and a second communications system arranged on a second vehicle and communicating with an ISP. The first communications system enables the information obtained or generated by the data generating system to be transmitted via the Internet to the second communications system. The first and second communications systems can communicate with the same ISP or different ISPs linked to one another.
Breed et al. does not teach elements of:
detecting at least one object to be merged in a surroundings of the vehicle to provide relative position information for the at least one object indicative of a distance between the vehicle and the at least one object; and
ascertaining a geometry of at least one segment of road in front of the vehicle based on the course information about the segment of road in front of the vehicle, the geometry of the at least one segment of the road comprising geometry points distributed and representative of one of the road border and the lane marking, each geometry point comprising absolute position information.
Heimberger et al. is directed to a method for generating a surroundings map of a surrounding area of a motor vehicle in which an object in the surrounding area is detected by means of a sensor device of the motor vehicle, a position value (P) that describes a position of the object is determined on the basis of sensor data of the sensor device by means of a control device of the motor vehicle and the determined position value (P) is transferred into the surroundings map, wherein a vector (v′) between the object and a predetermined reference point of the motor vehicle that forms an origin (0′) of a vehicle coordinate system is determined, the determined vector (v′) is transformed from the vehicle coordinate system into a global coordinate system of the surroundings map and the position value (P) in the surroundings map is determined on the basis of the transformed vector (v).
Heimberger does not teach elements of:
ascertaining a geometry of at least one segment of road in front of the vehicle based on the course information about the segment of road in front of the vehicle, the geometry of the at least one segment of the road comprising geometry points distributed and representative of one of the road border and the lane marking, each geometry point comprising absolute position information; Serial No. 16/441,247 Page 6 
merging absolute position information for the at least one object with information provided by at least one navigation unit in the digital map format to create a surroundings model, the merging comprising 
identifying a plurality of
identifying a respective alternative point of the plurality of alternative points for the at least one object based on an evaluation of the plurality of alternative points and geometry points, wherein the respective alternative point comprises absolute alternative point information corresponding to the absolute position information for the at least one object; and
creating the surroundings model based on the geometry of the road and the absolute position information for the at least one object, where the surroundings model includes at least one object model representative of the at least one object.
Loehlein Otto Dr Ing et al. is directed to method involves determining the objects (O1 to On) in the environment of the vehicle from the current local environment data (UD1). A current local environment card (UK) of the vehicle is generated from a sequence of the current locally environment data. The traffic lane course (FV) and the position (POS1 to POSn) of the object with respect to the traffic lane course are determined.
Loehlein Otto Dr Ing et al. does not teach elements of:
ascertaining a geometry of at least one segment of road in front of the vehicle based on the course information about the segment of road in front of the vehicle, the geometry of the at least one segment of the road comprising geometry points distributed and representative of one of the road border and the lane marking, each geometry point comprising absolute position information;   
merging absolute position information for the at least one object with information provided by at least one navigation unit in the digital map format to create a surroundings model, the merging comprising 
identifying a plurality of alternative points for the at least one object based on the relative position information, the plurality of alternative points being located on a circle around the vehicle, the circle having a radius that corresponds to a distance from the vehicle to the at least one object; 
identifying a respective alternative point of the plurality of alternative points for the at least one object based on an evaluation of the plurality of alternative points and geometry points, wherein the respective alternative point comprises absolute alternative point information corresponding to the absolute position information for the at least one object; and
creating the surroundings model based on the geometry of the road and the absolute position information for the at least one object, where the surroundings model includes at least one object model representative of the at least one object.
Eade et al. is directed to a relative atlas graph is generated to store mapping data used by an autonomous vehicle. The relative atlas graph may be generated for a geographical area based on observations collected from the geographical area, and may include element nodes corresponding to elements detected from the observations along with edges that connect pairs of element nodes and define relative poses between the elements for connected pairs of element nodes.
Eade et al. does not teach elements of:
ascertaining a geometry of at least one segment of road in front of the vehicle based on the course information about the segment of road in front of the vehicle, the geometry of the at least one segment of the road comprising geometry points distributed and representative of one of the road border and the lane marking, each geometry point comprising absolute position information;   
merging absolute position information for the at least one object with information provided by at least one navigation unit in the digital map format to create a surroundings model, the merging comprising
identifying a respective alternative point of the plurality of alternative points for the at least one object based on an evaluation of the plurality of alternative points and geometry points, wherein the respective alternative point comprises absolute alternative point information corresponding to the absolute position information for the at least one object; and
creating the surroundings model based on the geometry of the road and the absolute position information for the at least one object, where the surroundings model includes at least one object model representative of the at least one object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662